COURT OF APPEALS
SANDEEBRYAN                         FOURTH COURT OF APPEALS DISTRICT                      KIHTIIE. IIOTTI.E
MARION                               CADENA-REEVES JUSTICE CENTER                         CLERK OF COURT
CHIEF JUSTICE                            300 D0LOR0SA, SUITE 3200
KAREN ANGELM                           SAN ANTONIO. TEXAS 7K2O5-3O37
MAUIALYN BARNARD                     WWW.TXCOURTS.GOVMTHCOA.ASPX                            TELEPHONE
REBECAC MARTINEZ                                                                            (21(1)335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D CHAPA                                                                          FACSIMILE NO.
JASON PUI.LIAM                                                                              (210)335-2762
  JUSTICES




                                             ;ebruary 3, 2015

        Olga Brown                                              Elliott S. Cappuccio
        111 SoiedadStSte 1725                                   Pulraan, Cappuccio, Pullen, Benson &
        San Antonio, TX 78205-2291                              Jones, LLP
                                                                2161 NW Military HwySte 400
                                                                San Antonio. TX 78213-1844


        RE:       Court of Appeals Number:       04-14-008%-CV
                  Style:                         Christopher James Coleman v. Dover
                                                 Maintenance Ass'n, Inc.



        Dear Counsel:


                  The Court has received the Clerk's record and it appears the Court has
        jurisdiction to consider this appeal. Therefore. In accordance with chapter 154 of
        the Texas Civil Practice and Remedies Code, we enclose a copy of the
        Court's Order targeting this appeal for our Alternative Dispute Resolution (ADR)
        program.      If you agree on a mediator, you must provide his or her fee schedule or
        your agreement as to such rates for this appeal.


                  On behalf of the entire Court, I thank you for your cooperation in this
        matter.



                                                                    Very truly yours,



                                                                    Marialyn Bam/ird, Justice